Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species of dornase alpha (for type A) and inflammatory lung disease including asthma and cystic fibrosis (for type B) in the reply filed on 8/26/2020 is acknowledged. 
Claims 1, 7-10 and 18-25 are under examination. 
Priority
This application is a CIP of 15/111,564 (filed 7/14/2016) ABN which is a 371 of PCT/EP2015/050824 (filed 1/16/2015).

Declaration 
The affidavit dated 2/19/2021 is entered and has been considered.

The amendments to specification are accepted.


The following is an examiner’s statement of reasons for allowance: The closest prior arts, Numico (2002) and  Vij (2010) teach a method of administering of PEGylated small molecules/peptides to subject without teaching/suggesting administering an effective amount of PEGylated deoxyribonuclease comprising PEG moieties having a molecular weight ranting from about 20 kDa to about 60 kDa as claimed, and it is not obvious to PEGylated deoxyribonuclease with the claimed molecular weight because none of the references (including Ryan and Ibrahim) provides motivation to PEGylated enzyme/deoxyribonuclease with the claimed molecular weight for anticipated success of treating a respiratory disease in a subject. 


Claim Status
	Claims 1, 7-10 and 18-25 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653